Citation Nr: 0708859	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a gland condition.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1957 to 
November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision, in which the 
RO, inter alia, denied the veteran service connection for a 
back condition, for diabetes mellitus, for hypertension, for 
gout, and for a gland condition.  The veteran filed a notice 
of disagreement (NOD) in December 2002, and the RO issued a 
statement of the case (SOC) in September 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2003.

In February 2006, the Board remanded the claims on appeal to 
the RO to schedule the veteran for Board hearing at the 
RO(travel board hearing).  Pursuant to the remand, the RO 
scheduled and notified the veteran of a travel board hearing 
for a date in January 2007; however, the veteran failed to 
report to the scheduled hearing.  Thereafter, the RO returned 
the matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A back disability was first diagnosed many years after 
discharge from service, and there is no competent evidence or 
opinion of a medical relationship between any such back 
disability and service.

3.  There is no competent evidence establishing that the 
veteran has a current gland disability.

4.  Gout was first diagnosed many years after discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between gout and service.

5.  Hypertension was first diagnosed more than one year after 
the veteran's discharge from service, and there is no 
competent evidence or opinion of a medical relationship 
between hypertension and service.

6.  Diabetes mellitus was first diagnosed more than one year 
after the veteran's discharge from service, and there is no 
competent evidence or opinion of a medical relationship 
between diabetes mellitus and service.

7.  While diabetes mellitus type II is among the diseases 
recognized by the VA Secretary and etiologically related to 
herbicide exposure, there is no evidence or allegation that 
the appellant was exposed to herbicides during his military 
service, or that he served in an area where such exposure is 
presumed.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for a gland condition 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for gout are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

5.  The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA compliant notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 
119.  However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2002 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A March 2006 letter requested that 
the veteran submit any evidence in his possession that 
pertained to the claims.  After the RO afforded the veteran 
and his representative opportunities to respond, an April 
2006 supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding Dingess/Hartman, the Board notes that a January 
2007 RO letter informed the appellant how disability 
evaluations and effective dates are assigned and the type of 
evidence that impacts those determinations.  However, as with 
the letters discussed above, the appellant is not shown to be 
prejudiced by the timing of the notice.  In any event, 
because the Board's decision herein denies the claims for 
service connection, no disability rating or effective date is 
being assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service VA outpatient 
medical records and VA examination reports.  In addition, 
although the RO scheduled a travel board hearing, the veteran 
failed to appear for the hearing.  Therefore, a hearing 
transcript is not of record and the Board finds that the 
veteran has waived his right to a hearing

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the Appeals Management Center (AMC), the appellant has 
been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 527 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as hypertension and diabetes mellitus, which 
are manifested to a compensable degree (10 percent for 
hypertension and for diabetes mellitus) within a prescribed 
period after discharge from service (one year for 
hypertension and for diabetes mellitus), even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A.  Back Condition

After review of the evidence of record, the Board finds that 
service connection for a back condition is not warranted.

The veteran's service medical records are devoid of any 
notation as to complaints, findings, or diagnosis of a back 
condition.  Thus, no back condition was shown in service.

Post service, an October 1990 VA examination report shows 
that the veteran reported injuring his back in 1985 in a 
motor vehicle accident.  The diagnosis was lumbosacral 
strain.

A December 1990 VA examination report also shows the veteran 
reported sustaining an injury to the back as a result of an 
auto accident approximately four years prior.  The diagnosis 
was lumbosacral strain.

VA treatment records dated from December 2000 to December 
2005 do not reflect any treatment for the back.

The record shows that the earliest post-service diagnosis of 
a back disability-lumbosacral strain-was in October 1990, 
more than 20 years after the veteran's discharge from 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Moreover, although, in connection with this appeal, the 
veteran asserts that his back disability condition is related 
to service, such assertions are not consistent with comments 
made, during the October and December 1990 VA examinations 
that back problems were related to a post-service motor 
vehicle accident.  Significantly, moreover, there is no 
competent medical evidence or opinion even suggesting a 
relationship between the veteran's lumbosacral strain and his 
service, and neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence or opinion.  

B.  Gland Condition

After review of the evidence of record, the Board finds that 
service connection for the veteran's claimed gland condition 
is not warranted.

The veteran's service medical records are devoid of any 
notation as to complaint, findings, or diagnosis of a gland 
condition.

Post-service VA examination reports, dated in October 1990 
and December 1990, and VA treatment records dated from 
December 2000 to December 2005, are of record, but do not 
reflect any complaints, treatment, or diagnoses of a gland 
condition.  

The Board finds that the medical evidence in this case fails 
to establish the veteran has a current gland disability, and 
neither he nor his representative has presented, identified, 
or even alluded to the existence of any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, where, as here, competent evidence 
does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the instant case, the claim for service 
connection for a gland condition must be denied because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

C.  Gout

After review of the evidence of record, the Board finds that 
service connection for gout is not warranted.

The veteran's service medical records are devoid of any 
notation as to complaints, findings, or diagnosis of gout.  

Post service, October 1990 and December 1990 VA examination 
reports show a diagnosis of gout by history.

December 2000 to December 2005 VA treatment records show that 
the veteran received treatment for gout; however, there is no 
opinion rendered showing a relationship between the veteran's 
gout and his service.

The record shows that the earliest post-service diagnosis of 
gout was in October 1990, more than 20 years after the 
veteran's discharge from service.  Moreover, although the 
veteran asserts that his gout is related to service, there is 
no competent medical evidence or opinion even suggesting a 
relationship between the veteran's gout and his service, and 
neither the veteran nor her representative has presented, 
identified, or even alluded to the existence of any such 
evidence or opinion.  



D.  Hypertension

After review of the evidence of record, the Board also finds 
that service connection for the veteran's hypertension is not 
warranted.

The veteran's service medical records are devoid of any 
notation as to findings or diagnosis of hypertension.  In 
addition, the veteran had no elevated blood pressure readings 
noted in his service medical records.  Thus, no hypertension 
was shown in service.

The earliest post-service evidence of a diagnosis of 
hypertension is in an October 1990 VA examination report, 
wherein it was noted that the veteran had a diagnosis of 
hypertension, by history.  The Board notes that the October 
1990 diagnosis is more than one year after the veteran's 
discharge from service.

The remaining December 1990 VA examination report and VA 
treatment records dated from December 2000 to December 2005 
show that the veteran has a history of hypertension, but no 
relationship between his hypertension and his service is 
shown.

Therefore, although the veteran asserts that his hypertension 
is related to service, there is no competent medical evidence 
or opinion even suggesting a relationship between the 
veteran's current hypertension and his service, and neither 
the veteran nor his representative has presented, identified, 
or even alluded to the existence of any such evidence or 
opinion.

E.  Diabetes Mellitus

After review of the evidence of record, the Board also finds 
that service connection for the veteran's diabetes mellitus 
is not warranted.

The veteran's service medical records are devoid of any 
notation as to findings or diagnosis of diabetes mellitus.  
Thus, no diabetes mellitus was shown in service.

The earliest post-service evidence of a diagnosis of diabetes 
mellitus is in an October 1990 VA examination report.  The 
Board notes that the October 1990 diagnosis is more than one 
year after the veteran's discharge from service.

The remaining VA treatment records dated from December 2000 
to December 2005 show that the veteran has a history of 
diabetes mellitus, but no relationship between his diabetes 
mellitus and his service is shown.  Therefore, the Board 
finds that service connection for diabetes mellitus as 
directly related to service is not warranted.

The Board also notes that if a veteran was exposed to an 
herbicide agent during active military service, diabetes 
mellitus shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  There is a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam War.  See 38 C.F.R. § 
3.307(a)(6)(iii).  However, the record does not show, and the 
appellant has not alleged, that he was ever in Vietnam or 
that he was exposed to herbicides during service, so the 
presumptions regarding herbicide exposure do not apply.  In 
addition, the veteran's Form DD-214 notes that the veteran 
had sea service on the USS Shangri-La during service.  The 
record includes information about the USS Shangri-La from the 
Dictionary of American Naval Fighting Ships, Vol. VI, pp. 
463-65, that states that between 1961 and 1970, the USS 
Shangri-La alternated between deployments to the 
Mediterranean and operations in the western Atlantic, out of 
Mayport.  As such, the USS Shangri-La was not near Vietnam 
while the veteran was on board.  On the facts, and in the 
absence of any objective evidence establishing actual 
herbicide exposure, the Board finds that the veteran does not 
meet the criteria for presumptive service connection for 
diabetes mellitus on the basis of herbicide exposure.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2006).

Hence, although the veteran asserts that his diabetes 
mellitus is related to service, there is no objective 
evidence or medical evidence or opinion even suggesting a 
relationship between the veteran's current diabetes mellitus 
and his service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence or opinion.

F.  All Disabilities

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a back 
condition, a gland condition, gout, hypertension, and 
diabetes mellitus that are related to service, these claims 
turn on the matter of medical relationship, or nexus.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the veteran's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claims.

For all the foregoing reasons, the claims for service 
connection for a back condition, for a gland condition, for 
gout, for hypertension, and for diabetes mellitus must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, in the 
absence of any competent evidence to support the claims, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for a back condition is denied.

Service connection for a gland condition is denied.

Service connection for gout is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


